Title: To John Adams from Elbridge Gerry, 6 March 1813
From: Gerry, Elbridge
To: Adams, John



My dear Sir,
Cambridge 6th March 1813

Your letters of the 11th of February has given me great pleasure. I regretted exceedingly that the incidents of the day, at our last interview, deprived me of the pleasure  you then proposed, of conversing fully & freely on the subject of the Navy. I have this day written to Captain Selman (Commodore Broughton being no more) & have requested of him every information, & a copy of every document & record) relative to their cruise on the enemy in 1775; conceiving it best not to defer this measure, as I had at first proposed, untill my next visit to Marblehead. I have also addressed  a line to Mr B Auston requesting all the information to be obtained from the files of the chronicle, & from other means, respecting every prize taken that year, in this or in any of our then sister colonies. Accidentally meeting Judge Dana, I desired him to procure a copy of the first act of this state, including the preamble, for issuing letters of marque & reprisal; and he promised to do it, after his return from an excursion (on his circuit I presume) requiring about ten days absence. This mode of obtaining a copy of the act was requisite; as the present secretary of the state, is not the most cordial of my friends. “A circumstantial history of our navy”, is in my mind a very desirable object; & with truth you, Sir, can say, “quorum pars magna fui”. Colo Campbell is the officer who was imprisoned at Concord, & is mentioned in the 3d Volo of the Journals of Congress, 19th of august 1777. I think with Capt Selman, that General Washington commissioned Capt Burke.
I hope you suffered no incovenience form the honor you conferred on me on Thursday; & with the highest sentiments of esteem & respect, remain my dear Sir—your unfeigned friend—
E. Gerry